      Case 1:15-cv-07488-CM-RWL Document 685 Filed 03/14/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  IN RE NAMENDA DIRECT PURCHASER
                                 Case No. 1:15-CV-07488-CM-RWL
  ANTITRUST LITIGATION




  NOTICE OF MOTION TO ENFORCE FOREST’S ELECTION AGAINST RELYING
    ON ITS SUBJECTIVE BELIEFS AND TO PRECLUDE AN ELEVENTH-HOUR
                               CHANGE


       PLEASE TAKE NOTICE that upon the accompanying Memorandum, dated

March 14, 2019, and the accompanying Declaration of Dan Litvin along with exhibits attached

thereto, Direct Purchaser Class Plaintiffs, hereby submit a Motion to Enforce Forest’s Election

Against Relying on Its Subjective Beliefs and to Preclude an Eleventh-Hour Change.



Dated: March 14, 2019
                                                Respectfully Submitted:


                                                /s/ Dan Litvin

 David F. Sorensen                              Bruce E. Gerstein
 Daniel C. Simons                               Joseph Opper
 Berger & Montague, P.C.                        Kimberly M. Hennings
 1818 Market Street – Suite 3600                Dan Litvin
 Philadelphia, PA 19103                         Garwin Gerstein & Fisher LLP
 (215) 875-3000                                 88 Pine Street, 10th Floor
 (215) 875-4604 (fax)                           New York, NY 10005
 dsorensen@bm.net                               Tel: (212) 398-0055
 dsimons@bm.net                                 Fax: (212) 764-6620
                                                bgerstein@garwingerstein.com
                                                jopper@garwingerstein.com
                                                khennings@garwingerstein.com
                                                dlitvin@garwingerstein.com
    Case 1:15-cv-07488-CM-RWL Document 685 Filed 03/14/19 Page 2 of 3



Peter Kohn                                  David C. Raphael, Jr.
Joseph T. Lukens                            Erin R. Leger
Faruqi & Faruqi, LLP                        Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd.                   3600 Jackson Street, Suite 111
Suite 1550                                  Alexandria, LA 71303
Philadelphia, PA 19103                      Tel: (318) 445-4480
(215) 277-5770                              Fax: (318) 487-1741
(215) 277-5771 (fax)                        draphael@ssrllp.com
pkohn@faruqilaw.com
jlukens@faruqilaw.com

                                            Stuart E. Des Roches
                                            Andrew W. Kelly
                                            Odom & Des Roches, LLC
                                            650 Poydras Street, Suite 2020
                                            New Orleans, LA 70130
                                            Tel: (504) 522-0077
                                            Fax: (504) 522-0078
                                            stuart@odrlaw.com

                                            Russ Chorush
                                            Miranda Jones
                                            Heim Payne & Chorush, LLP
                                            1111 Bagby, Suite 2100
                                            Houston, TX 77002
                                            Tel: (713) 221-2000
                                            Fax: (713) 221-2021
                                            rchorush@hpcllp.com

                   Counsel for the Direct Purchaser Class Plaintiffs
Case 1:15-cv-07488-CM-RWL Document 685 Filed 03/14/19 Page 3 of 3



                        CERTIFICATE OF SERVICE

I hereby certify that on March 14, 2019, I electronically filed the above by CM/ECF system.

                                             Respectfully submitted:


                                             /s/ Dan Litvin
                                             Dan Litvin
